UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 – 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/14 ADVANTAGE FUNDS, INC. - Dreyfus International Value Fund - Dreyfus Opportunistic Midcap Value Fund - Dreyfus Opportunistic Small Cap Fund - Dreyfus Opportunistic U.S. Stock Fund - Dreyfus Strategic Value Fund - Dreyfus Structured Midcap Fund - Dreyfus Technology Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Value Fund SEMIANNUAL REPORT February 28, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 32 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus International Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Value Fund, covering the six-month period from September 1, 2013, through February 28, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The past six months produced generally favorable results for international equities. Stocks in the world’s developed markets advanced, on average, as Europe appeared to put its sovereign debt and banking crises behind it, while Japanese equities appreciated more modestly in the wake of previous robust gains as the country endeavored to reflate its long-stagnant domestic economy. In contrast, the emerging markets mostly continued to struggle with local economic slowdowns and depreciating currencies, causing their stock markets to lag global market averages. Looking forward, we anticipate a pickup in the global economy, led by developed nations amid ongoing monetary stimulus and reduced headwinds related to fiscal austerity and deleveraging.We also expect the U.S. economic recovery to continue to gain traction on its way to producing a 3% annualized growth rate over the next several years. As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through February 28, 2014, as provided by D. Kirk Henry, Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2014, Dreyfus International Value Fund’s Class A shares produced a total return of 12.67%, Class C shares returned 12.21%, and Class I shares returned 12.83%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 15.01% for the same period. 2 Developed international stock markets rallied over the reporting period in response to improved economic conditions in Europe and the United States.The fund produced lower returns than its benchmark, mainly due to the fund’s exposure to the emerging markets. The Fund’s Investment Approach The fund seeks long-term capital growth.The fund ordinarily invests most of its assets in securities of foreign companies which Dreyfus considers to be value companies. The fund’s investment approach is value-oriented and research-driven. In selecting stocks, we attempt to identify potential investments through extensive quantitative and fundamental research. Emphasizing individual stock selection over economic or industry trends, the fund focuses on three key factors: value, or how a stock is valued relative to its intrinsic worth based on traditional value measures; business health, or overall efficiency and profitability as measured by return on assets and return on equity; and business momentum, or the presence of a catalyst (such as corporate restructuring, change in management, or spin-off) that will trigger a price increase near term to midterm. The fund typically sells a stock when it is no longer considered a value company, appears less likely to benefit from the current market and economic environment, shows deteriorating fundamentals or declining momentum, or falls short of our expectations. Renewed Strength in Developed Markets After several years of economic weakness and financial crises in Europe, investors began warming to the region’s equity markets as growth picked up in some core The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) countries, such as Germany, and long-awaited signs of recovery emerged in some of the region’s more troubled economies. Investors responded particularly positively to a surprise reduction in short-term interest rates by the European Central Bank. Meanwhile, in the United Kingdom, investor sentiment improved and stocks rallied when fears of economic stagnation failed to materialize. However, the Japanese stock market pulled back during the reporting period as it digested gains from earlier in 2013 stemming from President Shinz o Abe’s aggressively stimulative monetary and fiscal policies. Although they have no representation in the MSCI EAFE Index, it is worth noting that the world’s emerging markets also generally struggled due to sluggish growth trends, questionable economic policies, and weakening currency values in some developing nations. Stock Selections Fueled Fund Outperformance Although the fund participated substantially in the international equity markets’ gains, its relative performance over the reporting period was constrained by its exposure to the emerging markets. Disappointing security selections in Hong Kong weighed on relative results, as footwear manufacturer Yue Yuen Industrial Holdings paused after advancing strongly in previous reporting periods and electronics manufacturer FIH Mobile suffered from profit-taking among investors in the wake of previous gains. Results in Brazil were undermined by oil-and-gas giant Petroleo Brasileiro and financial institution Banco Santander Brasil. The fund also was hurt by underweighted exposure to the rallying Spanish stock market. From an industry group perspective, results from the financials sector were weakened by overweighted exposure to Japanese banks and lagging results from U.K.-based HSBC Holdings. Disappointments in the consumer discretionary sector included apparel retailers in Japan, where an upcoming value added tax increase was expected to weigh on store traffic. The fund scored better relative performance in Italy, where aerospace-and-defense contractor Finmeccanica surged higher after a corporate restructuring and oil refiner Saras reported better-than-expected quarterly results. Although Japanese equities generally lagged market averages, the country ranked among the fund’s stronger areas. Successful stock selections in Japan bolstered the information technology sector, where Fujitsu benefited from corporate restructuring,Tokyo Electron’s earnings were supported by a weaker Japanese yen, and specialty chemicals producer Nippon Shokubai posted impressive sales growth. In Germany, investors rewarded industrial 4 conglomerate Siemens for shedding underperforming divisions, drug distributor Celesio was acquired by a former rival, and automaker Daimler benefited from rising car sales globally. From a market sector standpoint, the fund fared particularly well among materials producers, such as U.K.-based AZ Electronic Materials, which received an acquisition offer. In the utilities sector, French electricity producers GDF Suez and Electricité de France benefited from rebounding demand in their end markets. Room for Further Gains Despite richer valuations in some markets, the prospect of continued economic recovery and higher corporate earnings could help drive international stock prices higher. Of course, a number of potential headwinds remain, including the possibility of unexpected geopolitical turmoil. As of the reporting period’s end, we have found ample value-oriented opportunities in France and the emerging markets, but fewer in Australia and the United Kingdom. March 17, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through September 30, 2014. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Value Fund from September 1, 2013 to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 7.75 $ 12.10 $ 5.91 Ending value (after expenses) $ 1,126.70 $ 1,122.10 $ 1,128.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 7.35 $ 11.48 $ 5.61 Ending value (after expenses) $ 1,017.50 $ 1,013.39 $ 1,019.24 † Expenses are equal to the fund’s annualized expense ratio of 1.47% for Class A, 2.30% for Class C and 1.12% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2014 (Unaudited) Common Stocks—96.3% Shares Value ($) Australia—2.7% Australia & New Zealand Banking Group 34,351 985,188 Metcash 322,466 892,030 QBE Insurance Group 151,902 1,737,742 Austria—.7% Erste Group Bank 24,250 Belgium—.6% bpost 40,540 Brazil—1.1% Banco Santander Brasil, ADS 153,960 763,642 Petroleo Brasileiro, ADR 64,740 725,088 China—1.9% Beijing Capital International Airport, Cl. H 982,000 744,040 CNOOC 368,000 603,174 FIH Mobile 1,042,000 a 561,244 Guangzhou Automobile Group, Cl. H 692,000 642,016 Denmark—.7% Carlsberg, Cl. B 9,400 France—12.8% Alstom 37,750 1,018,939 BNP Paribas 14,110 1,158,045 Carrefour 45,051 1,661,554 Cie de St-Gobain 16,947 1,017,550 Danone 15,610 1,102,749 Electricite de France 22,059 877,360 Eutelsat Communications 27,280 889,966 GDF Suez 73,094 1,875,576 Orange 88,760 1,111,093 Sanofi 31,601 3,285,810 Total 45,460 2,951,060 Germany—8.0% Aixtron 61,680 a 1,036,542 Daimler 18,876 1,759,203 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Deutsche Bank 48,810 2,374,205 Deutsche Telekom 27,060 459,230 E.ON 42,640 813,390 LANXESS 9,680 718,571 Muenchener Rueckversicherungs 4,620 1,011,709 Siemens 17,900 2,390,686 Hong Kong—3.2% BOC Hong Kong Holdings 286,000 867,890 COSCO Pacific 662,802 888,228 Esprit Holdings 618,439 a 1,161,882 Pacific Basin Shipping 440,000 274,981 Yue Yuen Industrial Holdings 329,500 1,008,385 India—1.2% Reliance Industries, GDR 37,974 b 980,489 State Bank of India, GDR 10,950 548,047 Ireland—.6% CRH 28,332 Israel—1.2% Teva Pharmaceutical Industries, ADR 31,210 Italy—3.2% Assicurazioni Generali 55,100 1,238,929 Finmeccanica 82,586 a 812,204 Saras 588,280 a 1,039,364 Telecom Italia 1,052,540 1,196,398 Japan—20.3% Aisin Seiki 29,400 1,019,770 Ajinomoto 44,000 681,812 Credit Saison 40,300 883,456 East Japan Railway 14,900 1,162,777 Fujitsu 154,000 a 959,379 Honda Motor 50,600 1,813,287 INPEX 106,800 1,353,758 8 Common Stocks (continued) Shares Value ($) Japan (continued) Matsumotokiyoshi Holdings 19,110 613,090 Mitsubishi UFJ Financial Group 494,700 2,853,384 Nippon Express 261,000 1,215,623 Nippon Shokubai 138,000 1,676,015 Nippon Telegraph & Telephone 23,200 1,299,629 Nippon Telegraph & Telephone, ADR 3,300 93,192 Nomura Real Estate Holdings 39,300 804,768 Ricoh 95,800 1,202,089 Shimamura 11,700 1,056,529 Shin-Etsu Chemical 18,120 1,025,203 Sumitomo Electric Industries 64,800 990,752 Sumitomo Mitsui Financial Group 28,700 1,280,318 Sumitomo Mitsui Trust Holdings 188,560 883,788 Taiyo Nippon Sanso 144,000 1,078,196 Tokyo Electron 24,600 1,412,137 Toyota Motor 7,600 436,046 Yamada Denki 311,700 1,032,160 Netherlands—3.4% Aegon 89,913 810,294 Heineken 8,930 603,855 ING Groep 62,620 a 913,612 Koninklijke Philips 60,538 2,119,097 Norway—.5% Norsk Hydro 132,558 Russia—.4% Gazprom, ADR 67,700 Singapore—1.2% DBS Group Holdings 37,782 492,375 United Overseas Bank 65,000 1,057,824 South Africa—.2% Murray & Roberts Holdings 100,393 a South Korea—2.4% KB Financial Group, ADR 30,544 1,127,074 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) Korea Electric Power 19,930 690,782 Samsung Electronics 513 648,278 Samsung Fire & Marine Insurance 3,148 694,477 Sweden—2.9% Electrolux, Ser. B 48,670 1,153,053 Ericsson, Cl. B 172,110 2,230,680 Svenska Cellulosa, Cl. B 14,410 437,583 Switzerland—6.9% Credit Suisse Group 50,930 a 1,604,049 Novartis 47,016 3,926,464 Roche Holding 7,690 2,373,014 UBS 55,578 a 1,192,447 Taiwan—.5% Advanced Semiconductor Engineering 715,000 United Kingdom—19.7% Anglo American 48,657 1,247,427 ArcelorMittal 54,310 859,464 AZ Electronic Materials 105,395 704,892 Barclays 319,193 1,347,476 BHP Billiton 43,440 1,402,827 BP 291,388 2,461,169 eSure Group 294,360 1,328,410 GlaxoSmithKline 55,802 1,561,892 Home Retail Group 295,785 971,784 HSBC Holdings 319,491 3,368,892 Resolution 113,017 714,991 Royal Dutch Shell, Cl. A 101,078 3,686,458 Serco Group 194,000 1,495,981 Standard Chartered 76,795 1,626,740 Tesco 247,627 1,365,063 Unilever 47,831 1,955,114 Total Common Stocks (cost $137,712,137) 10 Preferred Stocks—.9% Shares Value ($) Germany Volkswagen (cost $1,119,180) 4,770 Other Investment—2.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,240,000) 3,240,000 c Total Investments (cost $142,071,317) % Cash and Receivables (Net) .3 % Net Assets % ADR—American Depository Receipts ADS—American Depository Shares GDR—Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2014, this security was valued at $980,489 or .7% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 26.1 Materials 7.7 Industrial 11.5 Information Technology 6.6 Energy 10.8 Utilities 3.3 Consumer Discretionary 10.7 Telecommunication Services 3.1 Health Care 9.6 Money Market Investment 2.5 Consumer Staples 7.8 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 138,831,317 128,652,457 Affiliated issuers 3,240,000 3,240,000 Cash 253,653 Cash denominated in foreign currencies 343,202 340,523 Dividends receivable 525,275 Receivable for investment securities sold 433,329 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 827 Receivable for shares of Common Stock subscribed 191 Prepaid expenses 21,197 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 151,313 Payable for investment securities purchased 850,855 Payable for shares of Common Stock redeemed 131,829 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 305 Interest payable—Note 2 268 Accrued expenses 60,124 Net Assets ($) Composition of Net Assets ($): Paid-in capital 229,532,056 Accumulated undistributed investment income—net 292,858 Accumulated net realized gain (loss) on investments (87,384,614 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (10,167,542 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 53,601,262 8,203,817 70,467,679 Shares Outstanding 4,185,183 646,598 5,539,933 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended February 28, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $92,378 foreign taxes withheld at source): Unaffiliated issuers 1,181,758 Affiliated issuers 798 Total Income Expenses: Management fee—Note 3(a) 652,533 Shareholder servicing costs—Note 3(c) 129,564 Custodian fees—Note 3(c) 48,142 Professional fees 30,581 Distribution fees—Note 3(b) 30,124 Registration fees 22,242 Prospectus and shareholders’ reports 8,407 Directors’ fees and expenses—Note 3(d) 6,095 Interest expense—Note 2 2,279 Loan commitment fees—Note 2 889 Miscellaneous 14,690 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (65,252 ) Less—reduction in fees due to earnings credits—Note 3(c) (43 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 5,027,819 Net realized gain (loss) on forward foreign currency exchange contracts (149,637 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 10,663,606 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 667 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 Operations ($): Investment income—net 302,305 2,276,509 Net realized gain (loss) on investments 4,878,182 3,117,463 Net unrealized appreciation (depreciation) on investments 10,664,273 25,123,949 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (877,464 ) (1,779,844 ) Class C (70,871 ) (98,693 ) Class I (1,320,571 ) (1,603,998 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 7,992,963 12,719,514 Class C 341,410 146,329 Class I 8,565,863 3,686,507 Dividends reinvested: Class A 833,178 1,718,394 Class C 40,444 54,020 Class I 1,184,689 1,424,443 Cost of shares redeemed: Class A (30,354,359 ) (54,174,851 ) Class C (697,029 ) (1,916,922 ) Class I (4,810,259 ) (19,133,866 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 135,600,004 164,041,050 End of Period Undistributed investment income—net 292,858 2,259,459 14 Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 Capital Share Transactions: Class A a Shares sold 629,172 1,206,880 Shares issued for dividends reinvested 67,464 169,634 Shares redeemed (2,471,533 ) (4,951,509 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 27,556 13,612 Shares issued for dividends reinvested 3,299 5,364 Shares redeemed (56,380 ) (176,471 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 689,573 332,712 Shares issued for dividends reinvested 96,709 141,454 Shares redeemed (388,073 ) (1,796,033 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended August 31, 2013, 12,494 Class C shares representing $147,433 were exchanged for 12,389 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2014 Year Ended August 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.54 9.76 10.69 10.37 11.02 12.30 Investment Operations: Investment income—net a .02 .15 .17 .20 .15 .15 Net realized and unrealized gain (loss) on investments 1.44 1.85 (.80 ) .26 (.65 ) (1.01 ) Total from Investment Operations 1.46 2.00 (.63 ) .46 (.50 ) (.86 ) Distributions: Dividends from investment income—net (.19 ) (.22 ) (.30 ) (.14 ) (.15 ) (.42 ) Net asset value, end of period 12.81 11.54 9.76 10.69 10.37 11.02 Total Return (%) b 12.67 c 20.76 (5.89 ) 4.32 (4.66 ) (5.97 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.57 d 1.61 1.63 1.54 1.54 1.84 Ratio of net expenses to average net assets 1.47 d 1.51 1.53 1.49 1.54 1.84 Ratio of net investment income to average net assets .34 d 1.40 1.74 1.70 1.29 1.66 Portfolio Turnover Rate 29.03 c 43.35 40.93 60.72 55.35 69.63 Net Assets, end of period ($ x 1,000) 53,601 68,771 93,078 102,606 112,716 159,260 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended February 28, 2014 Year Ended August 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.41 9.64 10.51 10.19 10.84 11.98 Investment Operations: Investment income (loss)—net a (.03 ) .06 .10 .11 .06 .08 Net realized and unrealized gain (loss) on investments 1.42 1.83 (.79 ) .25 (.65 ) (.96 ) Total from Investment Operations 1.39 1.89 (.69 ) .36 (.59 ) (.88 ) Distributions: Dividends from investment income—net (.11 ) (.12 ) (.18 ) (.04 ) (.06 ) (.26 ) Net asset value, end of period 12.69 11.41 9.64 10.51 10.19 10.84 Total Return (%) b 12.21 c 19.82 (6.55 ) 3.48 (5.49 ) (6.71 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.40 d 2.39 2.38 2.31 2.33 2.63 Ratio of net expenses to average net assets 2.30 d 2.29 2.28 2.26 2.33 2.63 Ratio of net investment income (loss) to average net assets (.48 ) d .60 .99 .91 .56 .87 Portfolio Turnover Rate 29.03 c 43.35 40.93 60.72 55.35 69.63 Net Assets, end of period ($ x 1,000) 8,204 7,667 7,998 11,573 14,604 18,607 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2014 Year Ended August 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.51 9.74 10.67 10.36 11.02 12.31 Investment Operations: Investment income—net a .04 .19 .23 .28 .22 .19 Net realized and unrealized gain (loss) on investments 1.43 1.84 (.81 ) .22 (.68 ) (.98 ) Total from Investment Operations 1.47 2.03 (.58 ) .50 (.46 ) (.79 ) Distributions: Dividends from investment income—net (.26 ) (.26 ) (.35 ) (.19 ) (.20 ) (.50 ) Net asset value, end of period 12.72 11.51 9.74 10.67 10.36 11.02 Total Return (%) 12.83 b 21.27 (5.41 ) 4.67 (4.37 ) (5.21 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 c 1.21 1.19 1.15 1.22 1.37 Ratio of net expenses to average net assets 1.12 c 1.11 1.09 1.09 1.22 1.36 Ratio of net investment income to average net assets .70 c 1.76 2.29 2.29 1.93 2.09 Portfolio Turnover Rate 29.03 b 43.35 40.93 60.72 55.35 69.63 Net Assets, end of period ($ x 1,000) 70,468 59,161 62,965 91,998 97,429 41,460 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus International Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 500 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (200 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are offered at net asset value generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 127,408,075 — — Equity Securities— Foreign Preferred Stocks † 1,244,382 — — Mutual Funds 3,240,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 827 — 22 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (305 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At February 28, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2014 were as follows: Affiliated Investment Value Value Net Company 8/31/2013 ($) Purchases ($) Sales ($) 2/28/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,870,000 24,455,000 23,085,000 3,240,000 2.5 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 24 (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $90,459,306 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2013. If not applied, $24,770,979 of the carryover expires in fiscal year 2017 and $41,505,181 expires in fiscal year 2018.The fund has $24,183,146 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2013 was as follows: ordinary income $3,482,535. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2014 was approximately $413,300 with a related weighted average annualized interest rate of 1.11%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly.The Manager has agreed to waive receipt of a portion of the fund’s management fee, in the amount of .10% of the value of the fund’s average daily net assets from September 1, 2013 through September 30, 2014.The reduction in expenses, pursuant to the undertaking, amounted to $65,252 during the period ended February 28, 2014. During the period ended February 28, 2014, the Distributor retained $1,066 from commissions earned on sales of the fund’s Class A shares and $1,273 from CDSCs on redemptions of the fund’s Class C shares. 26 (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2014, Class C shares were charged $30,124 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2014, Class A and Class C shares were charged $73,011 and $10,041, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2014, the fund was charged $6,265 for transfer agency services and $483 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $43. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2014, the fund was charged $48,142 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon under a cash management agreement that was in effect until September 30, 2013 for performing certain cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2014, the fund was charged $25 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended February 28, 2014, the fund was charged $4,551 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $99,291, Distribution Plan fees $4,604, Shareholder Services Plan fees $11,997, custodian fees $40,171, Chief Compliance Officer fees $1,523 and transfer agency fees $3,976, which are offset against an expense reimbursement currently in effect in the amount of $10,249. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended February 28, 2014 amounted to $37,390,902 and $56,997,728, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- 28 ative instrument that was held by the fund during the period ended February 28, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.The following summarizes open forward contracts at February 28, 2014: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 3/3/2014 a 21,399 35,661 35,833 172 Japanese Yen, Expiring 3/3/2014 a 13,956,694 136,859 137,140 281 Sales: Proceeds ($) Euro, Expiring 3/3/2014 a 25,439 34,808 35,113 (305 ) The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Norwegian Krone, Expiring 3/4/2014 b 1,117,918 186,556 186,258 298 Singapore Dollar, Expiring 3/4/2014 c 147,375 116,334 116,258 76 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs International b Barclays Bank c UBS In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities.The fund adopted these disclosure provisions during the current reporting period.These disclosures are required for certain investments, including derivative financial instruments subject to master netting arrangements (“MNA”) or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At February 28, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 827 (305 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements — — Total gross amount of assets and liabilities subject to MNA or similar agreements 827 (305 ) 30 The following tables present derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of February 28, 2014: Gross Amounts Not Offset in the Statement of Assets and Liabilities Financial Instruments and Derivatives Securities Cash Gross Amount of Available Collateral Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) 2 Received ($) 2 of Assets ($) Barclays Bank 298 — — — 298 Goldman Sachs International 453 (305 ) — — 148 UBS 76 — — — 76 Total ) — — Financial Instruments and Derivatives Securities Cash Gross Amount of Available Collateral Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) 2 Pledged ($) 2 Liabilities ($) Goldman Sachs International (305 ) (305 ) — — — Total ) ) — — — 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended February 28, 2014: Average Market Value ($) Forward contracts 514,791 At February 28, 2014, accumulated net unrealized depreciation on investments was $10,178,860, consisting of $9,297,563 gross unrealized appreciation and $19,476,423 gross unrealized depreciation. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on September 24, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 32 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended July 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the one- and five-year periods when the fund’s performance was at or above the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board noted the improvement in the fund’s performance results in the most recent one-year period. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the Expense Group and Expense Universe medians and the fund’s total expenses were at the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has agreed to waive receipt of a portion of the fund’s management fee in the amount of .10% of the value of the fund’s average daily net assets until March 31, 2014. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the fee waiver arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 34 The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board noted the fund’s improved performance, agreed to con- tinue to closely monitor performance and determined to approve renewal of the Agreement only through March 31, 2014. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement through March 31, 2014 was in the best interests of the fund and its shareholders. 36 Dreyfus Opportunistic Midcap Value Fund SEMIANNUAL REPORT February 28, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Midcap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Midcap Value Fund, covering the six-month period from September 1, 2013, through February 28, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The past six months have produced outstanding returns for U.S. equities. Despite periodic bouts of heightened volatility, stocks generally gained substantial value in light of a sustained U.S. economic recovery, waning concerns regarding global economic conditions, low inflation, and rising corporate earnings. Indeed, several broad measures of stock market performance reached record highs over the course of the reporting period. Companies in economically sensitive businesses generally fared best in the reporting period’s constructive environment, and small-cap stocks produced higher returns than their larger counterparts, on average. Looking forward, we expect the U.S. economic recovery to continue to gain traction on its way to producing a 3% annualized growth rate over the next several years. We also anticipate a pickup in the global economy, led by developed nations amid ongoing monetary stimulus and reduced headwinds related to fiscal austerity and deleveraging. As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through February 28, 2014, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2014, Dreyfus Opportunistic Midcap Value Fund’s Class A shares produced a total return of 20.91%, Class C shares returned 20.43%, Class I shares returned 21.03%, and Class Y shares returned 21.11%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Value Index (the “Index”), produced a 17.19% total return for the same period. 2 Stocks rallied strongly over the reporting period as the U.S. economic recovery gained momentum. The fund participated more than fully in the market’s gains, scoring notably strong results in the financials, utilities, industrials, and information technology sectors. The Fund’s Investment Approach The fund seeks to surpass the performance of the Index by investing in midcap companies, which we consider as having market capitalizations between $1 billion and $25 billion at the time of purchase. We identify potential investments through extensive fundamental research conducted by the team’s dedicated sector specialists. The portfolio managers identify potential investments through extensive quantitative and fundamental research. The fund focuses on individual stock selection (a “bottom-up” approach), emphasizing three key factors: relative value, business health, and business momentum. The portfolio managers use an opportunistic value style in an attempt to benefit from valuation inefficiencies and underappreciated fundamental prospects present in the marketplace.To do this, the portfolio managers use mid-cycle estimates, growth prospects, the identification of a revaluation catalyst and competitive advantages as some of the factors in the valuation assessment. Recovering Economy Fueled Market’s Gains Stocks in all capitalization ranges climbed sharply over the reporting period during a sustained economic recovery fueled by falling unemployment, rebounding housing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) markets, and low short-term interest rates. The reporting period began in the immediate wake of bouts of market weakness stemming from the Federal Reserve Board’s (the “Fed”) plans to back away from its quantitative easing program. Investors were relieved and markets rallied when the Fed refrained from starting the tapering process in September and October. Stocks continued to advance over the final months of 2013 amid new releases of encouraging economic data.The market gave back some of its gains in January 2014 when concerns surfaced regarding economic slowdowns in the emerging markets, but stocks rebounded in February when those worries proved to be overblown. Financial companies that were in a position to grow loan volume, benefit from higher levels of equity trading activity, or were geographically well positioned were the sector performance leaders. New drug development and sales lifted a broad number of companies in the health care sector.Technology stocks were supported by continued strength in the cloud computing segment as well as hints of an emerging recovery in telecommunication equipment spending. Pockets of strength also appeared in the consumer discretionary sector. From a market capitalization perspective, midcap stocks outperformed large-cap stocks but mildly trailed small-cap stocks. Fund Participated More Than Fully in Market Gains Our stock selection process proved successful across a number of economic sectors over the reporting period. In the financials sector, online brokers E
